

115 HRES 1151 IH: Expressing support for designation of the week of November 18 through 24, 2018, as National Family Service Learning Week.
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1151IN THE HOUSE OF REPRESENTATIVESNovember 16, 2018Mr. Yarmuth (for himself, Mr. Roe of Tennessee, Mr. Sam Johnson of Texas, and Ms. Titus) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing support for designation of the week of November 18 through 24, 2018, as National Family
			 Service Learning Week.
	
 Whereas the term family service learning means a method under which children and families learn and solve problems together in a multigenerational approach, with active participation in thoughtfully organized service that—
 (1)is conducted in and meets the needs of their community; (2)is focused on children and families solving community issues together;
 (3)applies college and career readiness skills for children and relevant workforce training skills for adults; and
 (4)is coordinated with an elementary school, secondary school, institution of higher education, or family-community organization, and the community;
 Whereas family service learning is— (1)multigenerational learning that involves parents, children, caregivers, and extended family members in shared learning experiences in both physical and digital environments;
 (2)integrated into and enhances the academic achievement of the children or the educational components of a family service program in which the families may be enrolled; and
 (3)encompasses skills such as investigation, planning and preparation, action, reflection, demonstration of results, and sustainability;
 Whereas family service learning has been shown to have positive two-generational effects and invests families in their communities to improve both economic and societal well-being;
 Whereas, through service learning, children and families are offered the opportunity to solve community issues and learn together, thereby enabling the development of life and career skills, such as flexibility and adaptability, initiative and self-direction, social and cross-cultural skills, productivity and accountability, and leadership and responsibility;
 Whereas family service learning activities provide opportunities for families to improve essential skills such as organization, research, planning, reading and writing, technology, teamwork, and sharing;
 Whereas families participating together in service are afforded quality time learning about their communities;
 Whereas adults engaged in family service learning serve as positive role models for their children; Whereas service learning projects enable low-income families to build substantive connections with their community, develop a stronger sense of self-worth, experience a reduction in social isolation, and improve parenting skills;
 Whereas service learning has added benefits for non-native-English speakers as participation helps them to feel less like outsiders and more accepted in the United States;
 Whereas family service learning is particularly important for families at risk because it provides the opportunity for marginalized populations to develop future leadership opportunities, civic engagement, and the capacity to more effectively advocate for children’s and families’ needs; and
 Whereas the value that parents place on civic engagement and relationships within the community has been shown to transfer to the child who, in turn, replicates values such as responsibility, empathy, and caring for others: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Family Service Learning Week to raise public awareness about the importance of family service learning, family literacy, community service, and two-generational learning experiences;
 (2)encourages people across the United States to support family service learning and community development programs;
 (3)recognizes the importance that family service learning plays in cultivating family literacy, civic engagement, and community investment; and
 (4)calls upon public, private, and nonprofit entities to support family service learning opportunities to aid in the advancement of families.
			